           Case 21-03035 Document 12 Filed in TXSB on 04/30/21 Page 1 of 5



                          IN THE UNITED STATE BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 IN RE:                                          §
                                                 §             Case No. 19-50026 (DRJ)
 WESTWIND MANOR RESORT
                                                 §
 ASSOCIATION, INC., et al,                                            Chapter 11
                                                 §
           Debtors.                              §               Jointly Administered
                                                 §
                                                 §
 FORCE 10 AGENCY SERVICES LLC,
                                                 §
 TRUSTEE OF THE CREDITOR TRUST,
                                                 §
           Plaintiff,                            §
 vs.                                             §
                                                 §
 BRENDAN M. FLAHERTY, BMF                        §
 PROPERTIES, LLC, WARRIOR GOLF,                  §
 LLC, WHOLESALE GOLF SUPPLY &                    §
 SERVICES, INC., DOT COM ASSET                   §              Adversary No. 21-03035
 MANAGEMENT, LTD., WARRIOR                       §
 CUSTOM STORAGE & RV, LP,                        §
 RIVERBOUND STORAGE                              §
 MANAGEMENT, LLC, CIMARRON                       §
 FOOD AND BEVERAGE, INC., WOLF                   §
 CREEK FOOD AND BEVERAGE, LLC,                   §
 WARRIOR TENNESSEE FOOD AND                      §
 BEVERAGE, LLC, DWIGHT                           §
 BECKSTRAND (d/b/a BECKSTRAND                    §
 LAW OFFICES), REED A. COLEY, AND                §
 COLEYDOCTOR, INC.,                              §
           Defendants.                           §

                                    ORIGINAL ANSWER OF
                            WARRIOR CUSTOM STORAGE AND RV, LP
                         AND RIVERBOUND STORAGE MANAGMENET LLC


TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, WARRIOR CUSTOM STORAGE & RV, LP, and RIVERBOUND

STORAGE MANAGEMENT, LLC (“Defendants”), and files this their Original Answer, subject to

the stipulation previously entered into with the Plaintiff, and for such would respectfully show as

follows:



ORIGINAL ANSWER                                                                             PAGE 1
5395102v.3 5467/0002
           Case 21-03035 Document 12 Filed in TXSB on 04/30/21 Page 2 of 5
                                                     Adversary No. 21-03035
                               Force 10 Agency Services LLC, et. al. v. Brendan M. Flaherty, et. al.



          1.           In response to paragraphs nos. 1 through 11, pursuant to the Parties’ Stipulation, no

response is necessary.

          2.           Defendants admit the allegations at paragraph no. 12.

          3.           Defendants admit the allegations at paragraph no. 13.

          4.           In response to paragraphs nos. 14 through 82, pursuant to the Parties’ Stipulation, no

response is necessary.

          5.           In response to paragraph no. 83, Defendants admit that an entity operated by Flaherty,

maintained a database of potential sales leads. Defendants further admit that one of the Riverbound

entities was permitted to use portions of the database in connection with the Defendants’ businesses.

Defendants deny all other allegations in paragraph no. 83. Specifically, Defendants deny that they

operated their business out of the same space as the Debtor. Instead, the Defendants’ subleased space

from Warrior Custom Golf, Inc. and maintained the subleased space exclusively for its operations.

Defendants further specifically deny that the Riverbound entities were controlled by Flaherty or that

the Defendants were aware that the permitted use of the database was in violation of any duties owed

by Flaherty to the owner of the database.

          6.           In response to paragraph no. 84, Defendants deny that Flaherty contributed the

Debtors’ customer base to either Riverbound entity as part of his capital contribution. Defendants

further deny that they ever took ownership or were given unfettered access to the customer database.

Defendants admit that approximately two years after its founding, Flaherty sold his ownership in the

Riverbound entities and that the purchase was in the form of a cash payment, together with a

promissory note. Defendants further specifically deny that the payment made to Flaherty to purchase

his equity interest in the Riverbound entities is, in any way, correlated to the value of the portion of

the customer database which the Defendants used on a non-exclusive basis. Defendants further




ORIGINAL ANSWER                                                                                        PAGE 2
5395102v.3 5467/0002
           Case 21-03035 Document 12 Filed in TXSB on 04/30/21 Page 3 of 5
                                                     Adversary No. 21-03035
                               Force 10 Agency Services LLC, et. al. v. Brendan M. Flaherty, et. al.



specifically deny that Warrior personnel and facilities were used by Riverbound. Riverbound had its

own personnel and entered into a sublease for its office space and equipment. To the extent an

allegation of paragraph no. 84 has not been expressly admitted, such allegation is denied.

          7.           In response to paragraphs nos. 85 through 107, pursuant to the Parties’ Stipulation,

no response is necessary.

          8.           In response to paragraph no. 108, Defendants incorporate their responses to

paragraphs nos. 1 through 107 as though fully set forth herein.

          9.           In response to paragraph no. 109, Defendants are without sufficient information to

admit or deny what Flaherty did with respect to the LLC’s assets except with respect to the portion

of customer database which the Riverbound entities were permitted to use on a non-exclusive basis.

As the use of the customer database applies to the Riverbound entities, Defendants deny that the

database was “transferred” to them. Pursuant to the Parties’ Stipulation, the Trustee contends that the

Riverbound entities “converted” the customer database. This allegation is also specifically denied. In

order for a conversion to occur, the Plaintiff must establish that the Defendants exercised dominion

and control over Plaintiff’s personal property in a manner that is inconsistent with the Plaintiff’s rights.

Contrary to such requirement, Defendants only used those portions of the customer database

voluntarily supplied by the entities/individual with apparent authority to permit the use of such

customer database. At no time did the Defendants use the customer database in any manner other

than the manner in which the Defendants was specifically given permission to use it. To the extent

not specifically admitted herein, the allegations in paragraph no. 109 are denied.

          10.          In response to paragraph no. 110, Defendants deny that their use of the customer

database has caused any damage to the Plaintiff. All remaining allegation to paragraph no. 110 are

denied.




ORIGINAL ANSWER                                                                                        PAGE 3
5395102v.3 5467/0002
           Case 21-03035 Document 12 Filed in TXSB on 04/30/21 Page 4 of 5
                                                     Adversary No. 21-03035
                               Force 10 Agency Services LLC, et. al. v. Brendan M. Flaherty, et. al.



          11.          In response to paragraphs no. 111 through 128, pursuant to the Parties’ Stipulation,

no response is necessary for each of those paragraphs.

          12.          Defendants deny that the Plaintiff is entitled to the relief sought against these

Defendants in the prayer for relief.

          WHEREFORE, PREMISES CONSIDERED, Defendants request that Plaintiff take nothing

by its Complaint and that Defendants recover their costs and such other relief as they may show

themselves justly or equitably entitled.

                                                                      Respectfully submitted,

                                                                      By: /s/ Marc W. Taubenfeld
                                                                         MARC W. TAUBENFELD
                                                                         Texas Bar Number 19679800
                                                                         JEFFREY R. SECKEL
                                                                         Texas Bar Number 17973200
                                                                         MCGUIRE CRADDOCK STROTHER PC
                                                                         500 North Akard Street, Suite 2200
                                                                         Dallas, Texas 75201
                                                                         T: (214) 954-6800
                                                                         F: (214) 954-68568
                                                                         mtaubenfeld@mcslaw.com
                                                                         Jseckel@mcslaw.com

                                                                      ATTORNEYS FOR DEFENDANTS
                                                                      WARRIOR CUSTOM STORAGE & RV,
                                                                      LP, RIVERBOUND STORAGE
                                                                      MANAGEMENT, LLC
                                                                      RIVERBOUND ENTITIES




ORIGINAL ANSWER                                                                                         PAGE 4
5395102v.3 5467/0002
           Case 21-03035 Document 12 Filed in TXSB on 04/30/21 Page 5 of 5
                                                Adversary No. 21-03035
                          Force 10 Agency Services LLC, et. al. v. Brendan M. Flaherty, et. al.



                                     CERTIFICATE OF SERVICE
         I, Jeffrey R. Seckel, certify that on April 30, 2021, my office served the foregoing document,
via electronic service, facsimile or certified, return receipt requested US Mail, on:

             Clifford H. Walston
             WALSTON BOWLIN, LLP
             4299 San Felipe Street, Suite 300
             Houston, Texas 77027
             T: (713) 300-8700 |F: (713) 583-5020
             Cliff@walstonbowlin.com
             ATTORNEY FOR PLAINTIFF

                                                                 /s/ Jeffrey R. Seckel
                                                                 JEFFREY R. SECKEL




ORIGINAL ANSWER                                                                                   PAGE 5
5395102v.3 5467/0002
